Citation Nr: 1417770	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-34 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to October 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.  

In December 2011, the Board granted the Veteran's petition to reopen the claim for service connection and remanded the underlying claim for additional development.  

Additional pertinent evidence was submitted in August 2012.  The Board may consider this newly received evidence in the first instance because it was accompanied by a waiver of review by the RO, the agency of original jurisdiction. See 38 C.F.R. § 20.1304 (2013).

The Virtual VA electronic folder (efolder) includes updated VA treatment records and the brief on appeal submitted by the Veteran's representative.  The Veterans Benefits Management System (VBMS) efolder does not include any pertinent evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2012 VA examination report does not show that lay reports of symptomatology were considered.  Moreover, the Veteran submitted additional evidence concerning 1978 private hospital treatment for back pain and recent private medical treatment records, which the examiner did not have the opportunity to consider. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the January 2012 VA examiner; or if he is unavailable, another suitably qualified clinician to review the claims folder, including electronic records.  If the examiner determines that another clinical evaluation is necessary, this should be scheduled.

The examiner must provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current lumbar spine disability is attributable to an injury in active service?  

The examiner must consider the Veteran's reports of severe back pain necessitating emergency room treatment in 1978, the January 2012 report from the Veteran's wife about her recollections of his in-service back pain, and the Veteran's August 2010 report of strenuous activity in service.  

The examiner must provide reasons for the opinion.  The Veteran and his wife are competent to report their recollections of in-service back pain and strenuous activity.  Their reports must be considered.  

If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's assertions of episodic back beginning in service and resulting in the current low back disability should be set forth in detail.  

If the examiner cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional development suggested by the examiner be undertaken so that a definite opinion can be obtained.

3.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



